Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 1 of 22 Page ID #:225




       1    CENTER FOR DISABILITY ACCESS
            Ray Ballister, Jr., Esq., SBN 111282
       2    Sara Gunderson., SBN 302082
       3
            Mail: PO Box 262490
            San Diego, CA 92196-2490
       4    Delivery: 9845 Erma Road, Suite 300
            San Diego, CA 92131
       5    (858) 375-7385; (888) 422-5191 fax
       6    sarag@potterhandy.com
            Attorneys for Plaintiff
       7
       8    Morton Minikes, Esq. (S.B. No. 34308)
            Landmark I, 11755 Wilshire Blvd.
       9    15th Floor, Los Angeles, CA. 90025-1506
      10
            Tel. No. (310) 473-4826
            Fax No. (310) 312-3836
      11    Email: minikeslaw@verizon.net
            Attorney For Defendant
      12    Robert Golbahar, an individual and in
      13    representative capacity as trustee of the
            Amanda Pavie Golbahar Childs Trust,
      14    dated January 28, 2010, and of the
      15    Alexis Margaux Golbahar Childs Trust,
            dated January 28, 2010
      16
      17
                                  UNITED STATES DISTRICT COURT
      18                         CENTRAL DISTRICT OF CALIFORNIA
      19
      20    Rafael Arroyo, Jr.,                      Case: 2:18-CV-00594-FMO-JEM
      21
                          Plaintiff,                 PLAINTIFF’S AND
      22        v.                                   DEFENDANT’S JOINT
                                                     MOTION FOR SUMMARY
      23
            Robert Golbahar, in individual and       JUDGMENT
      24    representative capacity as trustee of
            the Amanda Pavie Golbahar Child’s
      25    Trust, dated January 28, 2010, and         Date: December 13, 2018
      26    of the Alexis Margaux Golbahar             Time: 10:00 a.m.
            Child’s Trust, dated January 28,           Ctrm: 6D (6th Floor)
      27    2010; Nick Bhanji;
      28                                             Hon. Judge Fernando M Olguin.
                          Defendants.


           Plaintiff’s Motion for Summary Judgment                    Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 2 of 22 Page ID #:226




       1                                      TABLE OF CONTENTS
       2
       3   TABLE OF CONTENTS .......................................................................... i
       4   TABLE OF AUTHORITIES.................................................................... ii
       5
           JOINT MOTION FOR SUMMARY JUDGMENT ................................. 1
       6
       7
             I. PLAINTIFF’S PRELIMINARY STATEMENT ............................ 1
       8     II.     DEFENDANTS PRELIMINARY STATEMENT ...................... 1
       9     III.    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
      10     SUMMARIZED .................................................................................... 2
      11
             IV. PLAINTIFF’S RELEVANT FACTS .......................................... 3
      12
             VI. PLAINTIFF’S LEGAL DISCUSSION ....................................... 6
      13
      14     THE LACK OF ACCESSIBLE FACILITIES ..................................... 6
      15        A. Plaintiff is Disabled...................................................................... 8
      16
                B. Defendants Own and Operate a Place of Public Accommodation
      17
                     9
      18
                C. The Rainbow Cleaners Had Barriers That Were Readily
      19
                Removed ............................................................................................ 9
      20
      21     VII. DEFENDANT’S LEGAL DISCUSSION ................................. 12
      22     VIII.       PLAINTIFF: THE LACK OF COMPLIANT PARKING IS
      23     UNLAWFUL UNDER CALIFORNIA LAW .................................... 13
      24     IX. PLAINTIFF: REMEDIES ......................................................... 14
      25
             X.      DEFENDANT                         GOLBAHAR’S                           CONTENTIONS
      26
             SUMMARIZED .................................................................................. 15
      27
             XI. PLAINTIFF’S CONCLUSION ................................................. 17
      28


                                                               i
           Plaintiff’s Motion for Summary Judgment                                                 Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 3 of 22 Page ID #:227




       1      XII. DEFENDANT’S CONCLUSION ............................................. 18
       2      Upon each of the foregoing grounds and reasons, it is respectfully
       3      urged that Plaintiff’s MSJ must and should be DENIED. .................. 18
       4
       5
                                           TABLE OF AUTHORITIES
       6
       7   Cases
       8   Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc.
       9      603 F.3d 666 (9th Cir. 2010) ................................................................ 7
      10   Chapman v. Pier 1 Imports (U.S.) Inc.
      11      631 F.3d 939 (9th Cir. 2011) .......................................................... 7, 10
      12   Cullen v. Netflix, Inc.,
      13      880 F.Supp.2d 1017 (N.D. Cal. 2012) ................................................ 13
      14   Moeller v. Taco Bell Corp.
      15      816 F.Supp.2d 831 (N.D. Cal. 2011) .................................................... 7
      16   Molski v. M.J. Cable, Inc.,
      17      481 F.3d 724 (9th Cir. 2007) ........................................................ 13, 15
      18   Rush v. Denco Enterprises, Inc.,
      19      857 F. Supp. 2d 969 (C.D. Cal. 2012) ................................................ 10
      20   Statutes
      21   2010 Standards § 208.2.4 ....................................................................... 10
      22   42 U.S.C. § 12102(2)(A) .......................................................................... 8
      23   42 U.S.C. § 12188(a) ................................................................................ 8
      24   42 U.S.C. §§ 12183(a)(2) ..................................................................... 7, 8
      25   Cal. Civ. Code § 55.56(a) ....................................................................... 14
      26   Cal. Civ. Code § 55.56(b) ....................................................................... 14
      27   Cal. Civ. Code § 55.56(e) ....................................................................... 14
      28   Civ. Code § 51 (f) ................................................................................... 13

                                                              ii
           Plaintiff’s Motion for Summary Judgment                                                Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 4 of 22 Page ID #:228




       1
       2
           Other Authorities
       3
           1991 Standards § 4.1.2(5) ....................................................................... 10
       4
           1991 Standards § 4.1.2(5)(b) .................................................................. 10
       5
           28 C.F.R. § 36.304(b) ............................................................................. 12
       6
           CBC § 1129B.4....................................................................................... 11
       7
           CBC § 11B-502.2 ................................................................................... 11
       8
           CBC § 11B-502.3.3 ................................................................................ 11
       9
           Department of Justice, Technical Assistance Manual on the American
      10
              with
      11
              Disabilities Act (BNA) §§ III-4.4100 (1991) ...................................... 9
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                                             iii
           Plaintiff’s Motion for Summary Judgment                                              Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 5 of 22 Page ID #:229




       1                JOINT MOTION FOR SUMMARY JUDGMENT
       2
       3            I. PLAINTIFF’S PRELIMINARY STATEMENT
       4           Plaintiff, who is paraplegic, has brought this action because
       5   Defendants have failed to provide compliant handicap parking at the
       6   Rainbow Cleaners. Because of this lawsuit, the Defendants promptly set
       7   about to remedy those violations. Unfortunately, however, Defendants’
       8   efforts fell short and the parking and restroom aisles are still not
       9   compliant.
      10           In this motion, Plaintiff is seeking a ruling that his rights were
      11   violated under the Unruh Civil Rights Act, a single statutory penalty of
      12   $4,000, and an Order requiring Defendants to make the parking at the
      13   Rainbow Cleaners accessible. Plaintiff respectfully requests this Court
      14   grant his motion.
      15
      16         II. DEFENDANTS PRELIMINARY STATEMENT
      17           Defendant Robert Golbahar, individually and in his representative
      18   capacity as trustee of the Amanda Pavie Golbahar Childs Trust, dated
      19   January 28, 2010, and of the Alexis Margaux Golbahar Childs Trust
      20   dated, January 28, 2010 (hereinafter collectively referred to “Golbahar”)
      21   herewith submits his Memorandum in Opposition to Plaintiff’s Motion
      22   for Summary Judgment as follows:
      23           a. NATURE OF THE ACTION
      24           This is an action brought against Golbahar and one Nick Bhanji
      25   (“Bhanji”) by Rafael Arroyo, Jr. (“Arroyo”), who can be best described
      26   as a serial litigant and who claims to be an invalid confined to a
      27   wheelchair, pursuant to a “Complaint For Damages And Injunctive
      28   Relief For Violations Of: American’s With Disabilities Act; Unruh Civil

                                                     1
           Plaintiff’s Motion for Summary Judgment                      Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 6 of 22 Page ID #:230




       1   Rights Act” that was filed on January 24, 2018 (the “Lawsuit”). The gist
       2   of the Lawsuit is that Arroyo was denied access to a certain business
       3   establishment owned and operated by Bhanji and located on property
       4   owned by Golbahar because the parking facility at the property was not
       5   van accessible; had certain barriers; and the handicap parking signage
       6   did not comply with ADA requirements.
       7
       8 III. DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
       9                                        SUMMARIZED
      10          Plaintiff’s Motion for Summary Judgment (the “MSJ”) “seeks: 1)
      11   an Order from the Court requiring Defendant to provide accessible
      12   parking at the Rainbow Cleaners located at or about 1015 N. Aviation
      13   Blvd., Manhattan Beach, California and 2) Judgment in favor of Plaintiff
      14   for $4,000.” (MSJ, p. 2, ls. 8-11.) The basis for the MSJ is that:
      15          1. Plaintiff claims that he cannot walk because he is paraplegic and
      16   therefore uses a wheelchair for mobility. (Memo of P&A, p. 1, ls.17-18.)
      17          2. Plaintiff further claims that by reason of his disability he drives
      18   a van that is specially equipped with a ramp that deploys from the
      19   passenger side to accommodate his wheelchair. (Memo of P&A, p. 1, ls.
      20   18-20.)
      21          3. Plaintiff further claims that on December 13, 2017, he was
      22   desirous of using the services of Rainbow Cleaners, one of the business
      23   establishments situated at 1015 N. Aviation Blvd., Manhattan Beach, CA
      24   (the “Property”), which is owned by Defendant Golbahar. (Memo of
      25   P&A, p. 1, l. 23 to p. 2, l.3; p. 2, ls. 6-7.)
      26          4. While Plaintiff concedes that the parking lot servicing the
      27   Property, including Rainbow Cleaners, has a single designated standard
      28   handicap parking space and adjoining access aisle he claims he was

                                                     2
           Plaintiff’s Motion for Summary Judgment                         Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 7 of 22 Page ID #:231




       1   deterred from patronizing Rainbow Cleaners because the designated
       2   standard handicap parking space and adjoining access aisle were too
       3   small to accommodate the deployment of his van’s wheelchair ramp.
       4   (Memo of P&A, p. 2, ls. 7-15.)
       5          5. Plaintiff also claims that the sign post for the designated
       6   handicap parking is to low and obstructed by plants. (Memo of P&A, p.
       7   2, ls. 20-21.) 6. Finally, Plaintiff claims that since Rainbow Cleaners is a
       8   convenient place for him to have clothing tailored, mended and cleaned
       9   when he is the Manhattan Beach area, he would like the ability to safely
      10   and independently park and access that business establishment on a
      11   regular basis once the violations are removed. (Memo of P&A, p. 2, ls.
      12   22-27.)
      13
      14                  IV. PLAINTIFF’S RELEVANT FACTS
      15           Plaintiff Rafael Arroyo, Jr. is paraplegic; he cannot walk and uses
      16   a wheelchair for mobility. (PF #1, Joint Evidentiary Appendix (“JEA”)
      17   Ex 2, page 7, ¶ 2). Mr. Arroyo drives a specially equipped van with a
      18   ramp that deploys from the passenger side of the van to accommodate
      19   his wheelchair. (PF #2, JEA Ex.2, page 7, ¶3). Mr. Arroyo has a
      20   Disabled Person Parking Placard issued to him by the California
      21   Department of Motor Vehicles. (PF #3, JEA Ex. 2, page 8, ¶4 and JEA
      22   Ex.8, page 60). The Rainbow Cleaners located at or about 1015 N.
      23   Aviation Blvd., Manhattan Beach, California. (JEA Ex. 2, page 8, ¶5;
      24   PF #4).The Rainbow cleaners is a business establishment and place of
      25   public accommodation. (PF #5). Defendant Robert Golbahar is, and was
      26   in December 2017, the owner of the property on which the Rainbow
      27   Cleaners is located. Further, he is the trustee of the Amanda Pavie
      28   Golbahar Childs Trust and Alexis Margaux Golbahar Trust (AKA

                                                     3
           Plaintiff’s Motion for Summary Judgment                        Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 8 of 22 Page ID #:232




       1   “Child’s Trusts”). Both the trust owns the property on which the
       2   Rainbow Cleaners located (PF #7, JEA: Ex.6, pg.39, line 1-7 and 15-21;
       3   Ex.7, pg.52, line 6-22). Defendant Nick Bhanji is, and was in December
       4   2017, the owner and operator of the Rainbow Cleaners (PF #8; JEA
       5   Ex.6, pg.39, line 9-13 and 21-26; Ex.7 pg.52, line 21-22). Parking spaces
       6   are one of the facilities, privileges and advantages offered by the
       7   Defendant to the customers of the Coffee Shop. (PF #9).
       8           On December 13, 2017 Mr. Arroyo went to the Rainbow cleaners
       9   to have some items tailored and mended. (PF #10, JEA Ex. 2, page 8, ¶5
      10   Ex.2, pg.8, ¶5-6 and JEA Ex.4, pg.15). As he pulled in to park, he found
      11   that there was not a single van accessible parking space available for
      12   disabled persons. (PF #11, JEA Ex.2, pg.8 ¶7 and JEA Ex.4, pg.15, 16).
      13   Instead, there was a standard handicap parking space and narrow access
      14   aisle, reserved for smaller cars that do not need an eight-foot access
      15   aisle. (PF #12, JEA Ex.2, pg.8, ¶8 and JEA Ex.4, pg.15, 16). Mr. Arroyo
      16   needs a van accessible parking space with an eight foot access aisle in
      17   order to deploy his wheelchair ramp. (PF #13, JEA Ex.2, pg.8, ¶9).
      18   Because there was no van accessible parking space or access aisle, he
      19   could not park safely and he was deterred from patronizing the Rainbow
      20   cleaners. (PF #14, JEA Ex.2, pg.8, ¶10). This caused Mr. Arroyo
      21   difficulty, discomfort and frustration. (PF #15, JEA Ex.2, pg.8, ¶11).
      22           When Plaintiff’s counsel’s investigator, Evens Louis, inspected
      23   the Rainbow Cleaners subsequent to Plaintiff’s visit, he found that there
      24   were approximately 14 off street parking spaces, one of which was
      25   reserved for use by persons with disabilities. (PF #16, JEA Ex.3, pg.11,
      26   ¶4 and JEA Ex.5, pg.17-30). Further, the signpost was 38 inches high
      27   and was obstructed by plants. (PF #17, Ex.3, pg.11, ¶6 and Ex.5, pg.17-
      28   30).

                                                     4
           Plaintiff’s Motion for Summary Judgment                       Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 9 of 22 Page ID #:233




       1           The Rainbow Cleaners is a convenient place for Mr. Arroyo to
       2   have clothing tailored, mended and cleaned when he’s in the Manhattan
       3   Beach area. (PF #18, JEA Ex.2, pg.8, ¶13). He would like the ability to
       4   safely and independently park and access the rainbow cleaners. (PF # 19,
       5   JEA Ex.2, pg.8-9, ¶14). Once the violations are removed, he plans to
       6   visit the rainbow cleaners on a regular basis. (PF #20, JEA Ex.2, pg.9,
       7   ¶15).
       8
       9                V.DEFENDANT GOLBAHAR’S STATEMENT OF
      10                      SUPPLEMENTAL MATERIAL FACTS
      11           1. The Property that is the subject matter of this Lawsuit is a small
      12   strip mall located on Aviation Blvd. in the City of Manhattan Beach. It
      13   was developed as strip mall in or about the 1970’s, which was well
      14   before adoption of the ADA and consequently before the 2010 ADA
      15   parking requirements came into effect. (JEA, Ex. 9: Golbahar’s
      16   Declaration in Support of Opposition to the MSJ, Ex. 9, pg. 63, ¶ 3; D2)
      17           2. Golbahar acquired the Property through a purchase and sale
      18   transaction that consummated on May 4, 2012, with the recording of a
      19   Grant Deed in the Office of the County Recorder of Los Angeles
      20   County, California as Document No. 20120669526. (JEA, Golbahar’s
      21   Declaration in Support of Opposition to the MSJ, Ex. 9, pg. 63, ¶ 4.)
      22           3.    At the time that Golbahar acquired the Property and on
      23   December 13, 2017, when Plaintiff claims he went to the Property, it
      24   was serviced by a parking lot that provided access to all of the Property’s
      25   tenants, including Rainbow Cleaners. (SJEA, Golbahar’s Declaration in
      26   Support of Opposition to the MSJ, Ex. 9, pg. 63, ¶ 5.)
      27           4. At the time that Golbahar acquired the Property and at all times
      28   since then up to the present, due to its size the parking lot that services

                                                     5
           Plaintiff’s Motion for Summary Judgment                         Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 10 of 22 Page ID
                                  #:234



     1   and is part of the Property has but one (1) parking space that is assigned,
     2   striped, and designated for handicap parking. This handicap parking
     3   space is 96 inches in width with an adjacent access aisle that is 60 inches
     4   in width, and along with the other parking spaces provides an access
     5   route to the business establishments located on the Property, including
     6   Rainbow Cleaners. Accordingly, while the Property’s parking lot does
     7   have a designated handicap parking space it never had and does not now
     8   have a van accessible handicap parking space. (JEA, Ex. 9: Golbahar’s
     9   Declaration in Support of Opposition to the MSJ, pg. 63-64, ¶ 6.)
    10           5. Since Golbahar’s acquisition of the Property in 2012 it has not
    11   undergone any significant changes and the parking lot configuration has
    12   not changed nor has it been altered as it continues to have the same 14
    13   parking spaces, one of which is reserved for handicap parking, i.e., to be
    14   used exclusively by persons with disabilities. In addition, and just as
    15   importantly, since Golbahar’s acquisition of the Property in 2012 up to
    16   the present time it has not been re-striped. (JAE, Ex. 9: Golbahar’s
    17   Declaration in Support of Opposition to the MSJ, pg. 64, ¶ 7)
    18
    19                VI. PLAINTIFF’S LEGAL DISCUSSION
    20              THE LACK OF ACCESSIBLE FACILITIES
    21           Under Title III of the Americans With Disabilities Act of 1990
    22   (“ADA”), the general rule is that: “No individual shall be discriminated
    23   against on the basis of a disability in the full and equal enjoyment of the
    24   goods, services, facilities, privileges, advantages, or accommodations of
    25   any place of public accommodation by any person who owns, leases (or
    26   leases to), or operates a place of public accommodation.” 42 U.S.C. §
    27   12182(a). The term “discrimination” can be misleading. The ADA
    28


                                                   6
         Plaintiff’s Motion for Summary Judgment                       Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 11 of 22 Page ID
                                  #:235



     1   applies not just to intentional discrimination but to thoughtlessness and
     2   indifference:
     3
                 Its passage was premised on Congress's finding that
     4
                 discrimination against the disabled is most often the
     5
                 product,      not     of    invidious     animus,    but    rather    of
     6
                 thoughtlessness and indifference, of benign neglect, and of
     7
                 apathetic attitudes rather than affirmative animus. The
     8
                 concept of “discrimination” under the ADA does not extend
     9
                 only to obviously exclusionary conduct—such as a sign
    10
                 stating that persons with disabilities are unwelcome or an
    11
                 obstacle course leading to a store's entrance. Rather, the
    12
                 ADA proscribes more subtle forms of discrimination—such
    13
                 as difficult-to-navigate restrooms and hard-to-open doors—
    14
                 that interfere with disabled individuals' “full and equal
    15
                 enjoyment” of places of public accommodation.
    16
    17   Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 944-45 (9th Cir.
    18   2011) (internal quotes and citations removed for readability).
    19           To succeed on his Title III, ADA claim, “a plaintiff must show
    20   that: (1) he is disabled within the meaning of the ADA; (2) the defendant
    21   is a private entity that owns, leases, or operates a place of public
    22   accommodation; and (3) the plaintiff was denied public accommodations
    23   by the defendant because of his disability.” Arizona ex rel. Goddard v.
    24   Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670 (9th Cir. 2010).
    25   “The      third     element—whether             plaintiffs   were    denied        public
    26   accommodations on the basis of disability—is met if there was a
    27   violation of applicable accessibility standards.” Moeller v. Taco Bell
    28   Corp., 816 F.Supp.2d 831, 847 (N.D. Cal. 2011) citing, Chapman, 631

                                                    7
         Plaintiff’s Motion for Summary Judgment                                 Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 12 of 22 Page ID
                                  #:236



     1   F.3d at 945. This is because discrimination is defined both as either a
     2   failure to ensure that alterations are “readily accessible to and useable by
     3   persons with disabilities” and, where there are no alterations, “a failure
     4   to remove architectural barriers…in existing facilities…where such
     5   removal        is    readily    achievable.”    42   U.S.C.   §§   12183(a)(2);
     6   12182(b)(2)(A)(iv). Thus, the following is a simplified statement of the
     7   elements necessary for the plaintiff to prove discrimination under this
     8   section:
     9       1. Plaintiff must be disabled. 42 U.S.C. § 12182(a);
    10       2. The defendants’ facility must be a place of "public
    11           accommodation" and, therefore, governed by Title III of the ADA
    12           Id.;
    13       3. The defendants must be responsible parties, i.e., owners,
    14           operators, lessors or lessees. Id.;
    15       4. The defendants’ facility must have either undergone an alteration
    16           that did not comply with the access standards or contain an easily
    17           removed barrier that the defendants failed to remove. 42 U.S.C. §§
    18           12183(a)(2); 12182(b)(2)(A)(iv);
    19       5. Plaintiff must have actually encountered this non-removed and
    20           unlawful barrier. 42 U.S.C. § 12188(a).
    21   As discussed below, Mr. Arroyo’s civil rights were violated because
    22   Defendants failed to provide accessible parking at the Rainbow
    23   Cleaners. Plaintiff will discuss each element, seriatim.
    24
    25      A.               Plaintiff is Disabled
    26           Mr. Arroyo has severe mobility impairments. He cannot walk and
    27   uses a wheelchair for mobility. (SUF #1, JEA: Ex. 2, page 7-8, ¶ 2-4 and
    28   Ex.8, page 60).

                                                     8
         Plaintiff’s Motion for Summary Judgment                            Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 13 of 22 Page ID
                                  #:237



     1         There can be little doubt that he fits the qualification under the
     2   Americans with Disabilities Act as a person with a disability. 42 U.S.C.
     3   § 12102(2)(A) (defining a physical impairment substantially affecting a
     4   major life activity as qualifying as a disability). Given Mr. Arroyo’s
     5   inability to walk, this is not a genuine issue.
     6
     7      B.            Defendants Own and Operate a Place of Public
     8                Accommodation
     9         The Rainbow Cleaners is a public accommodation, which the
    10   defendant admits (SUF 5). Further, laundromats and dry cleaners are
    11   specifically mentioned as places of public accommodation by statute.
    12   (See 42 U.S.C. § 12181(7)(F)). The Defendants own and operate this
    13   place of public accommodation. (SUF #6 & 7). The Defendants,
    14   therefore, have an obligation to comply with the anti-discrimination
    15   provisions of Title III of the Americans with Disabilities Act.
    16
    17      C.            The Rainbow Cleaners Had Barriers That Were
    18                Readily Removed
    19           The ADA defines “discrimination” as a failure to remove
    20   architectural barriers where it is readily achievable to do so. 42 U.S.C. §
    21   12182(b)(2)(A)(iv). The term “barrier” is not defined in the Act itself but
    22   is defined in the Technical Assistance Manual:
    23
                 III-4.4100: What is an architectural barrier? Architectural
    24
                 barriers are physical elements of a facility that impede
    25
                 access by people with disabilities. These barriers include
    26
                 more than obvious impediments such as steps and curbs that
    27
                 prevent access by people who use wheelchairs.
    28


                                                   9
         Plaintiff’s Motion for Summary Judgment                       Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 14 of 22 Page ID
                                  #:238



     1   Department of Justice, Technical Assistance Manual on the American
     2   with Disabilities Act (BNA) §§ III-4.4100 (1991). Case law is more
     3   specific. “To determine if Plaintiff describes an ‘architectural barrier’ the
     4   Court must turn to the ADA Accessibility Guidelines for Buildings and
     5   Facilities (“ADAAG”). If an element does not meet or exceed ADAAG
     6   standards, it is considered a barrier to access.” Rush v. Denco
     7   Enterprises, Inc., 857 F. Supp. 2d 969, 973 (C.D. Cal. 2012) (internal
     8   cites omitted). “Any element in facility that does not meet or exceed the
     9   requirements set forth in the ADAAG is a barrier to access.” Chapman v.
    10   Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011) (identifying
    11   this as the formal position of the Department of Justice). These are
    12   “objective” and “precise” standards and “the difference between
    13   compliance and noncompliance” is “often a matter of inches.” Id.
    14           Lack of accessible parking
    15           The lack of accessible parking constitutes a barrier. Under the
    16   1991 Standards, any business that provides parking spaces must provide
    17   parking spaces marked as reserved for persons with disabilities. 1991
    18   Standards § 4.1.2(5). One in every eight of those accessible parking
    19   spaces, but not less than one, must be a “van” accessible parking space,
    20   i.e., having an eight foot (96 inch wide) access aisle. 1991 Standards §
    21   4.1.2(5)(b). Under the 2010 Standards, one in every six of those
    22   accessible parking spaces, but not less than one, must be “van”
    23   accessible, i.e. having an eight foot access aisle, or alternatively, having
    24   a stall measuring 132 inches in width with a 60 inch adjacent access
    25   aisle. 2010 Standards § 502.2. (The Plaintiff recognizes that, technically,
    26   either the 1991 Standards or the 2010 Standards govern in this case, but
    27   not both simultaneously. However, both Standards are cited to
    28


                                                   10
         Plaintiff’s Motion for Summary Judgment                        Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 15 of 22 Page ID
                                  #:239



     1   demonstrate that it does not matter which Standard is applied because
     2   the parking did not comply with either Standard.)
     3           Furthermore, to qualify as a reserved accessible parking space, the
     4   space must be properly marked and designated. Under the ADA, the
     5   method, color of marking, and length of the parking space are to be
     6   addressed by State or local laws or regulations. See 36 C.F.R., Part 1191,
     7   § 502.3.3. Under the California Building Code, to properly and
     8   effectively reserve a parking space for persons with disabilities, each
     9   parking space must be at least 216 inches (18 feet) in length. CBC §
    10   11B-502.2
    11           Under the California Building Code, to properly and effectively
    12   reserve a parking space for persons with disabilities, each such space
    13   must be identified with a reflectorized sign permanently posted adjacent
    14   to and visible from each stall or space. CBC § 1129B.4. The sign must
    15   consist of the International Symbol of Accessibility (♿) in white on a
    16   blue background. Id. An additional sign or additional language below the
    17   symbol of accessibility must state, “Minimum Fine $250” to ensure that
    18   the space remains available for persons with disabilities. Id. Another sign
    19   must be posted in a conspicuous place at the entrance to the parking lot
    20   or immediately adjacent to each handicap parking space, with lettering 1
    21   inch in height, that clearly and conspicuously warn that unauthorized
    22   vehicles parking in the handicap parking spaces can be towed at the
    23   owner’s expense. Id. Additionally, the words “NO PARKING” shall be
    24   painted on the ground within each 8-foot… loading and unloading
    25   access aisle. This notice shall be painted in white letters no less than 12
    26   inches… high and located so that it is visible to traffic enforcement
    27   officials.” CBC § 11B-502.3.3.
    28


                                                   11
         Plaintiff’s Motion for Summary Judgment                       Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 16 of 22 Page ID
                                  #:240



     1           Here, the Rainbow Cleaners did not have a single van accessible
     2   parking space on the date of Plaintiff’s visit on December 13, 2017.
     3   (SUF 9-12; JEA Ex. 2, pg. 8 ¶4-7; JEA: Ex. 4 (Photos of Arroyo), pgs.
     4   14-16; JEA, pg. 12, Ex. 3 ¶ 4.).
     5           In any event, providing and maintaining accessible parking is
     6   readily achievable. Even a cursory review of the Code of Federal
     7   Regulations indicates that this type of action, i.e., providing accessible
     8   parking, is of the type identified as likely to be readily achievable. 28
     9   C.F.R. § 36.304(b)(18). In such circumstances, the question about
    10   whether the fix is readily achievable has been definitively answered.
    11
    12             VII. DEFENDANT’S LEGAL DISCUSSION
    13           As Plaintiff’s Memorandum of Points and Authorities points out
    14   and discusses, one of the key elements necessary for a plaintiff to
    15   establish a claim for a violation of the ADA with respect to
    16   discrimination         involving          accessibility   standards   for    public
    17   accommodations is that he/she must prove that, “The defendants’ facility
    18   must have either undergone an alteration that did not comply with the
    19   access standards or contain an easily removed barrier that defendants
    20   failed to remove.” (Plaintiff’s Memo of P&A, p. 4, l. 3 to p. 5, l. 2.;
    21   Ex.11, pg.76-77)
    22           Here, despite all the rhetoric by his own admission Plaintiff has
    23   failed to establish one of the key elements of his claim for a violation of
    24   the ADA with respect to van accessible parking at the parking facility
    25   servicing the Property. That is because not only has there been a failure
    26   on the part of the Plaintiff to establish that that the Property has
    27   undergone any type of alteration since the 2010 amendment to the ADA
    28   requiring handicap van accessible parking, there is no proof that the

                                                       12
         Plaintiff’s Motion for Summary Judgment                               Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 17 of 22 Page ID
                                  #:241



     1   Property’s parking facility has been restripped since the 2010
     2   amendment to the ADA requiring handicap van accessible parking.
     3   (JEA: Ex.11, pg.77)
     4           On the other hand, Defendant Golbahar has demonstrated that
     5   since he acquired the Property in May of 2012, the Property it has not
     6   undergone any type of alteration and just as importantly it has never
     7   been restripped. In other words, nothing has been done with the
     8   Property, including the parking lot servicing the Property,that could
     9   possibly trigger the application of 2010 amendment to the ADA
    10   concerning handicap van accessibility parking. The bottom line is that
    11   that Plaintiff has failed to demonstrate one of the key elements to state
    12   an ADA claim, namely that the Property is in violation of the ADA
    13   because it does not have handicap van accessible parking. In this regard,
    14   it must be again emphasized that just because a property does not have
    15   handicap van accessible parking does not ipso facto condemn the
    16   property as being in violation of the 2010 ADA requirements with
    17   respect to handicap van accessible parking. There are exceptions and one
    18   of those exceptions is legal pre-existing non-conforming use, which is
    19   applicable to the Property here in issue. (JEA: Ex.11, pg.77)
    20
    21VIII. PLAINTIFF: THE LACK OF COMPLIANT PARKING IS
    22                    UNLAWFUL UNDER CALIFORNIA LAW
    23           The Unruh Civil Rights Act provides that “a violation of the right
    24   of any individual under the Americans with Disabilities Act of 1990 shall
    25   also constitute a violation of this section.” Civ. Code § 51 (f). “A
    26   violation of the ADA is, by statutory definition, a violation of both the
    27   Unruh Act and the DPA.” Cullen v. Netflix, Inc., 880 F.Supp.2d 1017,
    28   1023 (N.D. Cal. 2012). “Because the Unruh Act is coextensive with the

                                                   13
         Plaintiff’s Motion for Summary Judgment                         Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 18 of 22 Page ID
                                  #:242



     1   ADA and allows for monetary damages, litigants in federal court in
     2   California often pair state Unruh Act claims with federal ADA claims.”
     3   Molski, 481 F.3d at 731. As discussed above under section “IV”, the
     4   defendants violated the ADA. Thus, there has been a per-se violation of
     5   Unruh.
     6
     7                         IX. PLAINTIFF: REMEDIES
     8           The Plaintiff seeks both injunctive relief and statutory damages.
     9   Under the ADA, the plaintiff is entitled to injunctive relief. 42 U.S.C. §
    10   12188(a). Such injunctive relief “shall include an order to alter facilities
    11   to make such facilities readily accessible to and useable by individuals
    12   with disabilities” to the extent required by the ADA. Id. at 12188(a)(2).
    13   “Allegations that a plaintiff has visited a public accommodation on a
    14   prior    occasion       and     is    currently   deterred   from   visiting   that
    15   accommodation by accessibility barriers establish that a plaintiff's injury
    16   is actual or imminent.” Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1041 (9th
    17   Cir. 2008). “We have found actual or imminent injury sufficient to
    18   establish standing where a plaintiff demonstrates an intent to return to
    19   the geographic area where the accommodation is located and a desire to
    20   visit the accommodation if it were made accessible.” D'Lil v. Best
    21   Western Encina Lodge & Suites, 538 F.3d 1031, 1037 (9th Cir. 2008).
    22           The Rainbow Cleaners is a convenient place for Mr. Arroyo to
    23   have his clothing cleaned when he’s in Manhattan Beach. (JEA: Ex. 2
    24   pg. 8, ¶6.) He would like the ability to safely and independently park and
    25   access then Rainbow Cleaners. Once the violations are removed, he
    26   plans to visit the Rainbow Cleaners on a regular basis and ongoing basis.
    27   (SUF #19-21, JEA, Ex. 2, pg.9, ¶15-16). Thus, Mr. Arroyo has standing
    28   to seek the fix.

                                                     14
         Plaintiff’s Motion for Summary Judgment                              Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 19 of 22 Page ID
                                  #:243



     1           Statutory damages can be recovered for a violation of the Unruh
     2   Civil Rights Act “if the violation denied the plaintiff full and equal
     3   access to the place of public accommodation on a particular occasion.”
     4   Cal. Civ. § 55.56(a). A denial of full and equal access takes place where
     5   a plaintiff “personally encountered” the violation and it resulted in
     6   “difficulty, discomfort or embarrassment.” Cal. Civ. § 55.56(b). Under
     7   the Civil Code, the plaintiff is entitled to recover a statutory penalty for
     8   “each offense” (Cal. Civ. Code § 52(a)) which has been defined as “each
     9   particular occasion that the plaintiff was denied full and equal access . .
    10   ..” Cal. Civ. Code § 55.56(e). A plaintiff can recover for both actual
    11   encounters and occasions where personal knowledge of a barrier
    12   deterred the plaintiff from attempting patronage. Cal. Civ. § 55.56(b).
    13           Here, Mr. Arroyo personally encountered the access standards.
    14   (JEA: Ex.2, pg.8, ¶5-6, ¶12) Mr. Arroyo seeks one penalty. There are no
    15   genuine issues in dispute here and the Plaintiff is entitled to the statutory
    16   award of $4,000 under the Unruh Civil Rights Act for each of his
    17   encounters and any deterrence. “The litigant need not prove she suffered
    18   actual damages to recover the independent statutory damages of $4,000.”
    19   Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007). Plaintiff
    20   seeks an award of $4,000.
    21
    22          X. DEFENDANT GOLBAHAR’S CONTENTIONS
    23                                        SUMMARIZED
    24           The MSJ must and should be denied on each of the following
    25   grounds and for each of the following reasons:
    26           1. While Plaintiff’s “Relevant Facts” states that since Rainbow
    27   Cleaners is a convenient place for him to have clothing tailored, mended
    28   and cleaned when he is the Manhattan Beach area, he would like the

                                                   15
         Plaintiff’s Motion for Summary Judgment                        Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 20 of 22 Page ID
                                  #:244



     1   ability to safely and independently park and access that business
     2   establishment on a regular basis once the violations are removed (Memo
     3   of P&A, p. 2, ls. 22-27; Arroyo’s Dec. ¶s 13 and 14; JEA: Ex.2, pg.8-9),
     4   he not offered a single fact to support that claim. For example: he has not
     5   disclosed where he lives, only that Rainbow Cleaners is 25 miles from
     6   his house. Similarly, he has not demonstrated how often he in fact visits
     7   Manhattan Beach and why Rainbow Cleaners, which is 25 miles from
     8   his home, “would be a convenient place to have his clothing mended and
     9   cleaned” especially since it is uncontraverted that he never before had
    10   occasion to use the services of that business establishment.
    11           Therefore, triable issues of fact are presented that would tend to
    12   show that Plaintiff is no more than a serial litigant who uses these
    13   allegations merely as a bootstrap in an attempt to support a frivolous
    14   ADA claim. What this further demonstrates is that Plaintiff being a serial
    15   litigant does not have clean hands, which not only has been raised as an
    16   affirmative defense to this action, but also raises triable issues of fact
    17   that cannot be resolved on a MSJ.
    18           2. Although the Property does not have van accessible parking it
    19   is not a violation of the ADA by reason of the “Safe Harbor” provisions
    20   of the 2012 enactments to the ADA. Thus, although the handicap
    21   parking at the Property may not meet the current ADA requirements for
    22   van accessible handicap parking, the current handicap parking
    23   configuration as it now exists is legal non-conforming use. The reason
    24   for this is that the evidence is uncontradicted that since Golbahar’s
    25   acquisition of the Property in 2012 it has not undergone any significant
    26   changes and the parking lot configuration has not changed nor has it
    27   been altered as it continues to have the same 14 parking spaces, one of
    28   which is reserved for handicap parking, i.e., to be used exclusively by

                                                   16
         Plaintiff’s Motion for Summary Judgment                        Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 21 of 22 Page ID
                                  #:245



     1   persons with disabilities. In addition, and just as importantly, since
     2   Golbahar’s acquisition of the Property in 2012 up to the present time it
     3   has not been re-striped. In fact, there is no evidence as to when the
     4   Property was last remodeled, or the parking lot had been restripped.
     5           Therefore, at the very least there are triable issues as to one of the
     6   crucial elements for Plaintiff to state an ADA Claim, i.e., that the failure
     7   of the Property to meet the present van accessible requirements of the
     8   ADA is a violation the current requirements ADA with respect to
     9   handicap van accessible parking.
    10           By reason of the Property’s size and configuration it has the
    11   minimum number of parking spaces allowable under the City of
    12   Manhattan Beach’s parking ordinance requirements. Further, in order to
    13   comply with the current ADA requirements for van parking it would be
    14   necessary to reduce the reduce the number of parking spaces at the
    15   Property, which would bring it out of compliance with the City of
    16   Manhattan Beach’s parking ordinance applicable to the Property.
    17   (Golbahar’s Declaration in Support of Opposition to the MSJ, ¶ 8)
    18           Therefore, once again and yet for another reason at the very least
    19   there are triable issues as to whether it is architecturally feasible for the
    20   Property to be modified to provide for van accessible parking under the
    21   current requirements of the ADA.
    22
    23                     XI. PLAINTIFF’S CONCLUSION
    24           The Plaintiff respectfully requests this Court grant his motion.
    25
    26
    27
    28


                                                   17
         Plaintiff’s Motion for Summary Judgment                          Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 27-1 Filed 11/14/18 Page 22 of 22 Page ID
                                  #:246



     1                   XII. DEFENDANT’S CONCLUSION
     2           Upon each of the foregoing grounds and reasons, it is
     3      respectfully urged that Plaintiff’s MSJ must and should be
     4      DENIED.
     5
     6   Dated: November 9, 2018                   CENTER FOR DISABILITY ACCESS
     7
     8                                             By: /s/ Sara N. Gunderson
     9                                                     Sara N. Gunderson
    10                                                     Attorneys for Plaintiff
    11
    12
    13
                                                   Respectfully submitted,
    14
                                                   Law Offices of Morton Minikes
    15
    16
             Dated: November 8, 2018                /s/    Morton Minikes
    17
                                                          Morton Minikes
    18
                                                           Attorney for Defendant Robert
    19                                                     Golbahar, an individual and in
                                                           representative capacity as trustee
    20                                                     of theAmanda Pavie Golbahar
    21
                                                           Childs Trust, dated January 28,
                                                           2010, and of the Alexis Margaux
    22                                                     Golbahar Childs Trust, dated
                                                           January 28, 2010
    23
    24
    25
    26
    27
    28


                                                      18
         Plaintiff’s Motion for Summary Judgment                                     Case: 2:18-CV-00594-FMO-JEM
